Name: 2000/180/EC: Commission Decision of 23 February 2000 extending the possible time period for provisional authorisations of the new active substance Pseudomonas chlororaphis (notified under document number C(2000) 407) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  marketing
 Date Published: 2000-03-02

 Avis juridique important|32000D01802000/180/EC: Commission Decision of 23 February 2000 extending the possible time period for provisional authorisations of the new active substance Pseudomonas chlororaphis (notified under document number C(2000) 407) (Text with EEA relevance) Official Journal L 057 , 02/03/2000 P. 0034 - 0034COMMISSION DECISIONof 23 February 2000extending the possible time period for provisional authorisations of the new active substance Pseudomonas chlororaphis(notified under document number C(2000) 407)(Text with EEA relevance)(2000/180/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant-protection products on the market(1), as last amended by Commission Directive 1999/80/EC(2), and in particular Article 8(1) fourth subparagraph thereof,Whereas:(1) Directive 91/414/EEC (hereinafter referred to as "the Directive") provided for the development of a Community list of active substances authorised for incorporation in plant-protection products.(2) Bio Agri submitted a dossier for the new active substance Pseudomonas chlororaphis to Sweden on 15 December 1994 with a view of obtaining the inclusion of the active substance in Annex I to the Directive.(3) For Pseudomonas chlororaphis, the effects on human health and the environment are being assessed, in accordance with the provisions of Article 6(2) and (4) of the Directive, for the uses proposed by the applicant. Sweden acting as nominated rapporteur Member State, submitted the assessment report concerned to the Commission on 7 April 1998.(4) The submitted report is being reviewed by the Member States and the Commission within the framework of the Standing Committee on Plant Health and in Working Groups thereof.(5) For Pseudomonas chlororaphis additional time is required to enable a full examination of the scientific and technical dossier.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1Member States may extend provisional authorisations already granted for plant-protection products containing Pseudomonas chlororaphis for a period not exceeding 24 months from the date of this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 23 February 2000.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 230, 19.8.1991, p. 1.(2) OJ L 210, 10.8.1999, p. 13.